Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 1 of 31




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   Case No.   21-8034-WM




    IN RE APPLICATION FOR
    CRIMINAL COMPLAINT


    --------                                    1




                                      CRIMINAL COVER SHEET

    1.    Did this matter originate from a matter pending in the Central Region of the United States
          Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?          Yes .; No

   2.     Did this matter originate from a matter pending in the Northern Region of the United States
          Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _      Yes __{_No

   3.     Did this matter originate from a matter pending in the Central Region of the United States
          Attorney's Office prior to October 3,2019 (Mag. Judge Jared Strauss)?         .f Yes       No




                                                    Respectfully     submitted,




                                          BY:


                                                    ASSISTANT        UNITED STATES ATTORNEY
                                                    District Court No. A5501696
                                                    500 South Australian Avenue, Suite 400
                                                    West Palm Beach, Florida 33401
                                                    Tel:           561-820-8711
                                                    Fax:       561-805-9846
                                                    Email:     Marton.Gyires@usdoj.gov
   Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 2 of 31

 AO 91 (Rev. 11111)    Criminal Complaint



                                             UNITED STATES DISTRICT COURT
                                                                      for the

                                                          Southern District of Florida

                      United States of America                           )
                                 v.                                      )
                              Alireza Hendijani,
                               Diego Navarro,                            )       Case No. 21-8034-WM
                                Jose Esquer,
                                Tyler Roman,                             )
                               Emilio Santiago,
                               Joshua Grauer,
                                                                         )                                                   KJZ
                             Andrew Ruelas, and                          )
                               Manuel Topete
                                                                         )
                              Defendant(s)
                                                                                                                    Feb 2, 2021
                                                       CRIMINAL COMPLAINT
                                                                                                                               West Palm Beach
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                 February 2019 through present       in the county of             Palm Beach
                                                                                                                                 in the
        Southern          District of               Florida          , the defendant(s) violated:
                                             ------------------

               Code Section                                                        Offense Description
 Title 21, United States Code,
                                                     Conspiracy to distribute controlled substances, in violation of Title 21, United
 Section 846                                         States Code, Section 841(a)(1)




           This criminal complaint is based on these facts:
See Attached Affidavit




          if   Continued on the attached sheet.




                                                                                         Gregory Hoffman, FBI Special Agent
                                                                                                    Printed name and title

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Sworn to before me and signed in my presence. Sworn and Attested to me by Applicant by Telephone (FaceTime) per
Fed.R.Crim.P. 4(d) and 4.1.

Date:      February 2, 2021
                                                                                                      Judge's signature
City and state:                      West Palm Beach, Florida                        William Matthewman, U.S. Magistrate Judge
                                                                                                    Printed name and title
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 3 of 31




                                                    AFFIDAVIT

              I, Gregory Hoffinan, depose and state as follows:

                                                     Introduction

              1.      I am a Special Agent of the FBI assigned to the Miami Field Office, West Palm Beach

   Resident Agency, and have been since March 2016. As such, I am an investigative or law enforcement

   officer of the United States within the meaning of Title 18, United States Code, Section 2510(7)-that

   is, an officer of the United States who is empowered by law to conduct investigations of, and to make

  arrests for, offenses enumerated in Title 18, United States Code, Section 2516( I). As a Special Agent

  of the FBI, I have been assigned to the West Palm Beach Resident Agency, Violent Crime Squad since

  August 2016. My duties have included the investigation of a number of violent criminal offenses and

  the trafficking of narcotics. Additionally, I have received training on the subject of narcotics trafficking

  and money laundering from the FBI and have been personally involved in investigations concerning the

  possession, manufacture, distribution, transportation, and importation of controlled substances, as well

  as methods used to finance drug transactions and launder drug proceeds. Through investigations and

  training,    I have become familiar      with narcotic   traffickers'   methods   of operation   including   the

  distribution,    storage, and transportation   of narcotics, the collection    of money that represents      the

  proceeds of narcotics trafficking, and money laundering.

          2.        This affidavit is based upon my own knowledge, information provided to me by other

  law enforcement officers, and other sources of evidence.           This affidavit is submitted for the limited

  purpose of establishing      probable cause for the issuance of a criminal complaint against Alireza

  Hendijani ("HENDIJANI"),        Diego Navarro ("NAVARRO"),          Jose Esquer ("ESQUER"),      Tyler Roman

 ("ROMAN"),         Emilio   Santiago   ("SANTIAGO"),       Joshua    Grauer    ("GRAUER"),    Andrew     Ruelas

 ("RUELAS"), and Manuel Topete ("TOPETE"), for violation of the laws of the United States, that is,

 conspiracy to distribute controlled substances (heroin and fentanyl), in violation of Title 21, United
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 4 of 31




                                   1
   States Code, Section 846.           As such, this affidavit does not contain all of the information known to me

   regarding this investigation.


                                                     PROBABLE CAUSE

   Origin o{investigation      and controlled purchases of heroin (rom ROMAN

            3.        In or about the month October 2019, law enforcement received information from a DEA

   confidential source ("CS-l") about a narcotics dealer selling large amounts of heroin within Palm Beach

   County who the CS said had the nickname "ROM."                           "ROM" would later be identified by law

   enforcement as Tyler Edward ROMAN.2

            4.       On or about October 23, 2019,             a DEA undercover agent ("UC"), accompanied                    by a

  different CS (CS-2), purchased approximately one ounce of heroin from ROMAN (then unidentified)

  for $2,000.00.       The suspected heroin field-tested            positive for the presence of heroin. Additional

  controlled acquisitions       of heroin from ROMAN took places as follows:                         a November        15, 2019

  acquisition of a free sample of approximately one gram by the UC and CS-l; a November 21,2019

  purchase of approximately            one ounce by the UC and CS-l;                 a December       4, 2019 purchase         of

  approximately one ounce by the UC and CS-l; a December 18, 2019 purchase of approximately                                  one

  ounce by the UC; and a January 8, 2020 purchase of approximately one ounce by the UC.

  December 5, 2019: ROMAN receives a package suspected to have contained narcotics

           5.       On December 5,2019, agents conducted a surveillance operation wherein ROMAN was

  observed picking up a United States Postal Service (USPS) parcel suspected to contain drugs from a

  residential address in Boca Raton, Florida.            At approximately       11:00 a.m., GPS location data received

  from ROMAN's         telephone       and vehicle trackers (previously         obtained by court order) reported his

  location to be in downtown West Palm Beach, Florida.                    ROMAN proceeded to drive south on J-95



  1 This affidavit is not intended to limit the drug quantities and types attributable to the defendants at trial, sentencing, or
 any other phase of the case, but is merely intended to provide probable cause for the issuance of a criminal complaint.
 2 ROMAN is currently on federal supervised release, having been previously sentenced in the Southern District of

 Florida on November 13,2014 to 70 months' imprisonment to be followed by five years of supervised release based
                                                               2
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 5 of 31




   according to GPS location data and at approximately 11:30 a.m., ROMAN exited 1-95 at West Palmetto

   Park Road in Boca Raton, Florida.          Surveillance saw ROMAN driving around, including driving by

   1298 Southwest       13th Street, Boca Raton (hereinafter           referred to as "package        residence").    At

   approximately 1:04 p.m., aircraft surveillance personnel observed a USPS worker deliver a large box to

   the package residence, leaving that box on the front porch. USPIS later confirmed that this package was

   sent from San Diego, California; the shipping label listed the sender's name as "John" and the recipient

   as "L YN." In my training and experience, I know that when contraband is sent via mail, the shipping

   labels often times contain false names. Below is an image of the shipping label:




           6.       Shortly thereafter, the aircraft surveillance      personnel observed a white female, later

  identified as a person with the initials "S.M.," step out of the package residence through the front door

  and inspect the exterior of the large box before leaving it on the front steps and re-entering                     the

  residence.    At approximately      1:13 p.m., the same PBSO aircraft observed ROMAN arrive at the

  package residence, park in the driveway, exit his vehicle and walk towards the front door of the package

  residence.    The PBSO aircraft then observed ROMAN pick up the box, return to his vehicle and place

  the box in his vehicle through the driver's side door. ROMAN eventually departed the area.

          7.       A later review of security camera footage at the Escondido, California, U.S. Post Office

  from which the package was sent determined that on December 4, 2019, a man, later identified as Jose

  ESQUER ("ESQUER")          entered the facility and mailed the parcel received at package residence on


 upon a conviction for conspiracy to possess with intent to distribute cocaine in case number 14-cr-60165-WPD.
                                                           3
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 6 of 31




    December 5,2019.       Jose ESQUER's involvement in sending other packages suspected to contain drugs

    is described further below.


    Western Union business records reveal transactions between ROMAN and ESQUER and NAVARRO

             8.      Western Union records relating to ROMAN's name, address, and date of birth, showed,

   among other things, that ROMAN had sent money to Jose ESQUER and Diego NAVARRO                                        ill



   Escondido, California (a city located about 30 miles northeast of downtown San Diego).

   Evidence gathered via Facebook against Diego NAVARRO & Jose ESQUER

             9.     A review of NAVARRO's             Facebook profile showed it had mUltiple public postings

   featuring multiple fireanns,      large amounts of US currency, lUxury items, and at least one photo

   featuring a white powdery substance consistent in appearance with cocaine alongside a rolled up bill of

   U.S. currency.    The profile also makes a ridiculing reference to the DEA in a photograph posted with

  the text "El que no savi don tao Haha la DEA wishs they could have my clave la calsidea mi la plea."

  Your affiant is aware that this text features infonnal internet slang combined in both English and

  Spanish.    Your affiant, relying upon the translation of a FBI agent fluent in both English and Spanish

  languages understands this text to loosely convey the following: "They don't know where they are. The

  DEA wishes they could have my key. DEA jerks me off."                 I interpret this statement as a taunt posted

  on the NAVARRO profile aimed at the DEA, regarding yet unknown drug activity.                       Furthennore, the

  profile features posted photographs making reference to Sinaloa. Additionally, a profile in the name of

  "Jose ESQUER" was found as having been linked as "friends" with NAVARRO's                       profile.3 This "Jose

  ESQUER" was featured in a photograph alongside NAVARRO on NAVARRO's                             Facebook page in a

  post in 2015 (ESQUER is 00 the left side):




 J In my training and experience, I am aware that the act of "friending" among Facebook profiles involves one user

 sending a "friend request" to another user who then may accept, reject, or ignore the request. Profile are only linked as
 "friends" once one user sends a request and the other accepts it.

                                                            4
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 7 of 31




   This photograph of ESQUER matches the physical characteristics           of the individual known to have

   mailed the package picked up by ROMAN from S.M. at the package residence on December 5, 2019 as

   described in paragraph 7 above.

   ESQUER mails packages to Escondido. CA trom West Palm Beach

           10.      On January 3, 2020, a male matching the physical description of ESQUER entered the

  downtown West Palm Beach U.S. Post Office located at 640 Clematis Street West Palm Beach, Florida.

  Security camera footage captured a male matching the physical description and appearance of ESQUER

  mailing four parcels to locations in California and paying in cash.

  Search warrant executed on package intercepted in Escondido. CA

          11.       On January 22, 2020, USPIS personnel identified a package at the Margaret L. Sellers

  Processing and Distribution Center in San Diego, California, as bearing a totality of indicators that, in

  their training    and experience,    indicated   the package   possibly   contained   narcotics   (hereinafter

  "INDIANTOWN PACKAGE").              These indicators included the following:

                   a)      the size, shape, and appearance of the parcel were consistent with parcels
                           previously identified that contained controlled substances or controlled
                           substance proceeds;
                   b)      the parcel was a ReadyPost mailing carton, approximately 15" x 12" x 10",
                           which was consistent with packages in previous investigations that have
                           contained controlled substances or controlled substance proceeds;
                   c)      the parcel was mailed from a controlled substance source city, to wit, San Diego,
                           California;
                   d)      the parcel contained a Priority Mail Express label filled out or completed In
                           handwriting;
                   e)      the seams of the parcel were heavily taped; and
                   t)      the parcel postage was paid in cash in the amount of$81.35.

         12.       This is a photograph of the address label:

                                                        5
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 8 of 31




             13.      The package was detained for further investigation.        This package was addressed to

     "15305 SW Adams ave Indiantown FL Kyle. S" with a sender of "Josh. P 625 W 8th Ave Escondido

     CA 92025."      A review by USPIS personnel of postal and public commercial              databases could not

     associate "Josh P" or "Kyle S" to either the recipient address or return address.       On January 23, 2020,

     USPIS personnel subjected the package to a canine sniff test by a trained narcotics detection canine and

 handler. A warrant to open the package was applied for, signed in the Southern District of California,

 and executed on January 27, 2020.            Upon opening the package, USPIS personnel discovered                1.4

 kilograms of a substance recognized by them through their training and experience to be consistent in

 appearance and texture with methamphetamine.             A TruNarc field narcotics test kit returned positive

 results for methamphetamine.

            14.       Subsequently, video security camera footage from the U.S. Postal Service Office from

 when the package was mailed on January 22, 2020 was obtained.              A review of this footage shows that

 an individual matching the physical characteristics          of NAVARRO        was the person who mailed the
            4
 package.          The return address on this package includes "625 W 8th Street Escondido, CA92025."

 Western Union records list a phone number for NAVARRO as 760-755-3381,                    and subscriber records

 for that phone number list the address as 634 West 8th Avenue, Escondido, CA 92025 (which is an

 address a few numbers different from the return address).        Western Union records also list 634 West 8th

 Avenue, Escondido, CA 92025 as an address for NAVARRO.



 4 It should be noted that not only did the individual captured on the security camera footage match the physical
 characteristics of NA VARRO but the person was also wearing a large metallic watch with a large dark face similar in
                                                          6
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 9 of 31




  Subsequent analysis of labels on parcels received at the package residence                                  show     detailed
  commonalities with the INDIANTOWN PACKAGE that contained methamphetamine.

           IS.     After the search warrant was executed in California on the INDIANTOWN PACKAGE,

  agents reviewed the labels of packages sent to the package residence where S.M. lives, including the

  package discussed above relating to December 5, 2019. These labels are included below:

                   a.        The package received at the package residence on December 5, 2019; the
                             shipping label is pictured here again:




                        b.      The INDIANTOWN package shipping label is pictured here again:




                                 -__. .._._."..--------
                                 ---                      .

                  c.         A package sent from Arizona to the package residence on September 20, 2019;
                             the shipping label is pictured here:




 appearance to one worn by NAY ARRO in many photographs           on his Facebook   profile, including the one included in this
 affidavit's section regarding NA YARRO's Facebook profile.

                                                              7
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 10 of 31




                     d.     A package sent from Escondido to the package residence on November              15,
                            2019; the shipping label is pictured here:




                    e.     A package sent from Escondido to the package residence on November 21,
                           2019; the shipping label is pictured here:




             16.   In my training and experience, I recognize several characteristics    shared between these

  parcels.    All of the packages have handwritten Priority Mail Express labels.        Many of the packages

  originated from San Diego County, California.      All the packages use generic first names or no name
                                                       8
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 11 of 31




   when identifYing the sender and recipient parties.         Two packages sent to the package residence

   identified "Mike" as the recipient.      Both the package to the INDIANTOWN             PACKAGE      and the

   November 21, 2019 package identifY "Josh. P" as the sender.           Furthermore, two packages exhibit a

   similarly unique use ofa period between a first name and surname with the INDIANTOWN PACKAGE

   being sent to "Kyle. S" and the parcel sent to the package residence on November 21,2019           being sent

   to "Ryan. L". Those same two packages also both featured an atypical placement of the recipient name,

   which was offset to the bottom right-hand comer of the box provided for recipient information.           The

   totality of these circumstances lead me to conclude that these packages are originating from a common

   group of senders and that there is a fair probability that the packages all contained narcotics.

   Security camera footage shOWing ESQUER and NAVARRO                mailing packages suspected to contain
   narcotics out of California

           17.     Investigation has determined that on multiple dates, individuals matching the physical

   descriptions of ESQUER and NAVARRO             have mailed similarly sized parcels out of mUltiple San

   Diego County U.S. Post Office locations.      The following are some examples.       Security camera video

   from a Vista, California, U.S. Post Office shows Jose ESQUER mailing a package on December 4,

  2019; a screen shot from the video appears here:




          18.     Security camera video from a San Marcos, California,          U.S. Post Office shows Jose

  ESQUER mailing a package on January 3, 2020; a screen shot from the video appears here:



                                                       9
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 12 of 31




          19.     Security camera video from a Escondido, California, U.S. Post Office shows Diego

  NA VARRO mailing the INDIANTOWN             PACKAGE containing        methamphetamine   on January 22,

  2020; two screen shots from the video appear here:




          20.     Security camera video from a Windsor Locks, Connecticut U.S. Post Office shows an

  individual matching the description of Diego NAVARRO mailing a package to North Palm Beach,

  Florida on February 5, 2020 (hereinafter "North Palm Package").         This package was sent to 1857

  Pleasant Drive, North Palm Beach, Florida.       As explained     below, ROMAN was later observed

  retreiving this package.   Travel records from United Airlines confirmed that on February 4, 2020

  NA VARRO traveled from San Diego International            Airport in San Diego, California   to Bradley

  International Airport in Windsor Locks, Connecticut, as explained further below. Two screenshots from

  the February 5, 2020 security camera footage appear here:


                                                       10
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 13 of 31




   ESQUER mails packages to Escondido. California from West Palm Beach

           21.     On January 10, 2020, a male matching the physical description of ESQUER entered the

   downtown West Palm Beach U.S. Post Office located at 640 Clematis Street West Palm Beach, Florida.

   Security camera footage captured a male matching the physical description and appearance of ESQUER

   mailing four parcels to locations in California and paying in cash (see photograph here).




          22.     On February 5, 2020 security camera footage at the West Palm Beach U.S. Post Office

  located at 640 Clematis Street showed a man who matched the physical appearance              of ESQUER

  mailing two packages.   A screenshot of the video appears here:




                                                      II
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 14 of 31




  Agents in San Diego, California obtained federal warrants to open the packages.         The packages were

  opened and found to each contain cash; one package contained $8,500 in U.S. currency and the other

  package contained $8,000. The contents were photographed and documented and inserted back into the

  packages.      The packages were then mailed to their final intended destination at 230 North Citrus

  Avenue, Unit A, Vista, California 92084.

  Surveillance of ROMAN retrieving package in North Palm Beach. Florida on February 6. 2020

           23.      On February 6, 2020, at approximately     1:40 p.m., ROMAN was viewed in the area of

  1857 Pleasant Drive, North Palm Beach, Florida, 33408.         Investigation has revealed that this address

  has previously received multiple packages from individuals           outside the state of Florida who are

  shipping narcotics in packages via the United States Postal Service mailing system. At approximately

  I :42 p.m., a carrier for the United States Postal Service delivered a package to the aforementioned

  residence.     The package had a return address of 42 Dibble Hollow Lane, Unit 42, Windsor Lock,

  Connecticut, 06096 with the sender being "Matt. T." This package was mailed on February 5, 2020 by

  a person matching the physical characteristics of NA VARRO, as explained above in paragraph 20. At

  approximately     1:42 p.m., ROMAN      was observed      parking   in the driveway   of the residence   for

  approximately one minute and then leaving the area. Mobile surveillance was conducted and ROMAN

  was followed directly to his residence located at 1441 Brandywine Road, West Palm Beach, Florida,

  33409.   ROMAN was seen walking to his front passenger door, grabbing a book bag, and then walking

  into his residence. Approximately fifteen seconds later, ROMAN was seen exiting his residence without


                                                     12
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 15 of 31




  the book bag and then drove away from the residence.            Mobile surveillance   continued   with the

  assistance of the Palm Beach County Sheriff's Office (PBSO) Aviation.

          24.    At approximately 2:40 p.m., after ROMAN was seen exiting and reentering his vehicle

  at several locations, including two smoke shops and his home, PBSO aviation advised that ROMAN

  parked near a dumpster behind the CVS located at 245 South Military Trail, West Palm Beach, Florida,

  33415. Shortly thereafter, PBSO Aviation advised they witnessed ROMAN throw an object into a

  dumpster and immediately leave the area. As ROMAN left the area, DEA personnel retrieved an empty

  brown box from the same dumpster.       This box had a mailing label bearing a tracking number that

  matched USPS records of the mailing label delivered to 1857 Pleasant Drive, North Palm Beach.           A

  photograph of the box and mailing label appear below:




  Approximately one-halfkilogram   offentanyl seized

         25.     On March 18,2020, federal law enforcement, in conjunction with local law enforcement

  partners of the Palm Beach Sheriff's Office, engaged in surveillance        of ROMAN.      ROMAN was

  observed by federal law enforcement     to go to UpperKutz barber shop located at 2173 Jog Road,

  Greenacres, Florida, at approximately   10:00am.     At approximately,   11:00 a.m., ROMAN and a man

  identified as Juan Garcia were observed to depart the barbershop and go to a third party business.

  ROMAN was then observed leaving in his Chevrolet Silverado with Garcia following in another


                                                       13
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 16 of 31




   vehicle.

              26.    The two vehicles were observed entering the area of the Lake Osborne neighborhood of

   Lake Worth, FL. Once arriving in the Lake Osborne neighborhood, ROMAN was observed parking his

   vehicle and entering Garcia's vehicle. Garcia's vehicle then proceeded to traverse the neighborhood to

   drive in a semi-random pattern. Agents were not able to discern an apparent motive or reason behind

   this driving.    Agents were aware through prior investigation that 434 Virginia Drive Lake Worth, FL

   ("VIRGINIA DRIVE ADDRESS"), an address inside the Lake Osborne neighborhood, was associated

  with Garcia's family. At this time, agents contacted inspectors of the U.S. Postal Inspection Service to

  detennine whether a package with characteristics suspicious of a drug package was bound for delivery

  to VIRGINIA DRIVE ADDRESS.                 At that point, an inspector of the USPIS confirmed        that an

  approximately      six-pound parcel was inbound for the address.       The inspector was able to obtain a

  photograph of the parcel's mailing label which showed characteristics similar to prior parcels mailed by

  NAVARRO and ESQUER as described above. A photograph of the label is featured below:




          27.       The characteristics common to the parcel bound for VIRGINIA DRIVE ADDRESS and

  the prior parcels described above include:

                    a.     The   package was a Priority Mail Express parcel;
                    b.     The   label was handwritten;
                    c.     The   parcel was inbound from the San Diego County, CA area;
                    d.     The   package was heavily taped;
                    e.     The   label lacked a name in the "From" section and featured solely a singular



                                                        14
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 17 of 31




                                 name in the "To" section.s

             28.      Surveillance agents observed the delivery of the Subject Parcel at approximately            1:20

  pm. Following consultation with USPIS, agents seized the box from the front porch of the VIRGINIA

  DRIVE ADDRESS and brought it to the offices of the Drug Enforcement Administration at 444 West

  Railroad Avenue, West Palm Beach, Florida 33401. At approximately                   1:34 p.m., ROMAN and Garcia

  departed in their respective vehicles from where they were parked and were observed driving to the area

  of the VIRGINIA DRIVE ADDRESS.                  Garcia was observed entering the driveway of the VIRGINIA

  DRIVE ADDRESS while ROMAN parked nearby. Over the next twenty minutes, ROMAN and Garcia

  were observed inspecting the front porch of the VIRGINIA DRIVE ADDRESS as well as neighboring

  addresses in an apparent search for the parcel.

             29.      A federal search warrant was obtained to open the parcel, which was executed on March

  18, 2020. Inside the box, agents found approximately one-half kilogram of a substance that field-tested

  positive for fentanyl.

             30.      Security     camera   footage   revealed     that   a person   matching   ESQUER's      physical

  appearance       mailed the parcel from San Diego County, California.               Below are screenshots     of the

  surveillance video:




  5   The name used in the "To" section was "Johnson."
                                                              15
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 18 of 31




   NAVARRO, ESQUER, SANTIAGO, RUELAS, and TOPETE distribute approximately                             one kilogram of
   fentanyl from West Palm Beach

            31.     On or about March 26, 2020, law enforcement received a travel alert from American

   Airlines that ESQUER, NAVARRO,              Manuel Alejandro TOPETE and Andrew Guadalupe RUELAS

   were traveling to West Palm Beach, Florida from San Diego, California.             At approximately     10: 15 a.m.,

   surveillance agents assisted by GPS location data from telephone number 760-670-1443,                    previously

   identified as being used by ESQUER, located the four subjects sitting on a bench at the Walmart located

   at 4375 Belvedere Road, West Palm Beach, Florida.                 Surveillance   agents visually confirmed the

   identities of two of the subjects as ESQUER and NAVARRO as they were previously known to law

   enforcement in the course of this investigation.         All four of the subjects were observed going into

   Walmart and going to the general area of the store containing packaging material.                 Security camera

  footage showed ESQUER and NAVARRO purchasing packaging material.                         At approximately,     10:37

  a.m., the four subjects were observed walking over to Nana's Diner located at 1230 N. Military Trail,

  West Palm Beach, Florida. While they were outside Nanas Diner, ESQUER was observed handing

  stacks of money to the other three individuals. All four individuals were observed individually handl ing

  and counting cash. Photographs were taken by surveillance agents.

           32.     At approximately,      11: 18 a.m., the four individuals were observed going back to the

  northwest corner of the Walmart parking lot. At approximately,            12:12 p.m., a silver Nissan Pathfinder

  arrived at the location and surveillance agents observed Emelio SANTIAG06,               an individual previously

  known to law enforcement, exiting the driver side of the vehicle and meeting with the four subjects at



  6 On October 19,2010, SANTIAGO pleaded guilty in federal court in the Southern District of Florida to two counts:
  felon in possession of a firearm and ammunition, in violation of 18 U.S.c. § 922(g)(I); and possession with intent to
  distribute heroin, in violation of 21 U.S.C. § 841(a)(I), in case number 10-cr-80098-RAR.          In January 2011,
  SANTIAGO was sentenced to a total of 120 months' imprisonment and five years' supervised release. On October 23,
  2019, SANTIAGO was sentenced to time-served on a supervised release revocation for unlawfully possessing or using a
  controlled substance. SANTIAGO has numerous other criminal convictions involving drugs: 2001 conviction for sale of
  cocaine (2001-CF-0062); 2001 conviction for sale of cocaine (2001-CF-0171); 2001 conviction for sale of cocaine
  within 1000 feet of place of worship (2001-CF-6895); 2001 conviction for possession of cocaine (2001-CF-11869);
  2002 conviction for sale of cocaine (2002-CF-OJ3898); possession of cocaine and heroin (2006-CF-OJSJ3SB); 2009
  possession of marijuana under 20 grams (2009-MM-023756); and 2010 possession of marijuana under 20 grams (2010-
                                                           16
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 19 of 31




  the rear of the vehicle.        SANTIAGO was observed opening the rear hatch of the vehicle, reaching

  inside, taking a tan color book bag from the spare tire compartment area of the vehicle, and handing it

  to ESQUER.        ESQUER was observed inspecting the inside of the book bag before taking possession of

  it. At that point, SANTIAGO left the area. Subsequently, all four remaining subjects walked to the

  north end of the parking lot toward a thin copse of trees bordering the northwest edge of the lot.

             33.     In the vicinity of these trees, NAVARRO was observed putting on blue latex gloves and

  transferring the contents of the tan book bag into a manila envelope as ESQUER looked on. RUELAS

  and TOPETE were observed keeping watch in an effort to counter surveil, while NAVARRO                        and

  ESQUER manipulated the packaging material and the contents of the book bag. Shortly thereafter, the

  group departed the parking lot northbound along Military Trail with NAVARRO                    discarded items,

  including blue latex gloves as he walked.

             34.     The subjects then again stopped and loitered in front of Nana's            Diner for several

  minutes. At approximately,       12:37 p.m., the four subjects were observed getting into a black Land Rover

  which agents believe to have been a ride share service. At approximately,          12:48 p.m., the four subjects

  were observed arriving at the Downtown West Palm Beach Post Office located at 640 Clematis Street,

  West Palm Beach, Florida 3340l. At that time, ESQUER was observed entering the counter area of the

  Post Office and completing parcel mailing labels. At approximately 12:54, he departed the counter area

  and was observed meeting the other individuals outside the Post Office. At approximately,           12:58 p.m.,

  NAVARRO was observed entering the counter area of the Post Office with two parcels.                NAVARRO

  mailed the two packages which were retrieved by US Postal Inspectors.

             35.    A federal search warrant was obtained and executed the same day as to the two mail

  parcels.    The two packages contained a total of approximately one kilogram of a substance that field-

  tested positive for fentanyl.

             36.    Travel records,     phone tracking      data, and surveillance   revealed   that NAVARRO,


  MM-003258).      SANTIAGO is still on federal supervised release.
                                                            17
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 20 of 31




      ESQUER, RUELAS, and TOPETE had taken the same American Airlines flight that was scheduled to

      depart from San Diego, California at approximately           10:29 p.m. local time on March 25, 2020, which

      landed for a layover in Charlotte, North Carolina scheduled for approximately 5:57 a.m. local time. The

      next leg of the trip had the four individuals flying from Charlotte to Palm Beach International Airport,

      and they landed the morning of March 26. Records show that NAVARRO booked his own ticket from

      San Diego to West Palm Beach.            Records show that ESQUER booked the tickets for himself and

      RUELAS and TOPETE from San Diego to West Palm Beach.

              37.     After leaving the aforementioned        post office in West Palm Beach, the four individuals

      rode in the same car to a store parking lot in or near Fort Lauderdale, Florida.             They remained in the

      parking lot for approximately       one hour, before departing         in another vehicle to Fort Lauderdale

  International Airport.        The four individuals then boarded the same plane headed for Charlotte, North

  Carolina, which was a layover, with the final destination of San Diego, California.                 For the trip back to

  San Diego from West Palm Beach, records show that ESQUER booked all four tickets.

  May 7. 2020 seizure of packages containing fentanyl

             38.      On or about May 7, 2020, a Postal Inspector in California was conducting postal database

  checks and identified two parcels, as bearing characteristics common to other drugs parcels previously

  seized from the San Diego County Area, and referred the parcels to the Miami Division Postal Inspectors.

  One of the subject parcels was addressed to 117 Wisconsin St, Lake Worth, FL 33461 and the other to 516

  N "B", Lake Worth, FL 33460. Location monitoring data from a federal tracking warrant that was active

  at the time on a cellular phone being used by Emilio SANTIAGO, showed that SANTIAGO's phone was

  in the vicinity of 117 Wisconsin Street, Lake Worth, Florida between approximately                      10:47 a.m. and

  6:45 p.m. on May 7, 2020.7          Location monitoring data from the same phone showed that it was in the

  vicinity of516 North "B" Street, Lake Worth, Florida at approximately                 10:16 a.m. on May 7,2020.         A



  7   Records show that a resident at 117 Wisconsin Street at the time was the sister of Janairy Sanchez. Janairy Sanchez is
  SANTIAGO's wife or girlfriend and has lived with SANTIAGO at more than one residence, including SANTIAGO's
                                                              18
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 21 of 31




   federal search warrant was obtained to open the parcels, which were found to contain a total of

   approximately one kilogram of a substance that field-tested positive for fentanyl. The parcels were mailed

   from two separate post offices in San Diego County, California.   Surveillance video from the post offices

   in San Diego County showed that the person who mailed both packages has physical characteristics

  consistent with those of Jose ESQUER:




  June 15 seizure of parcel containing Fentanyl

           39.     On or about June 13,2020, a Postal Inspector in California was conducting postal database

  checks and identified a parcel as bearing characteristics common to other drugs parcels previously seized

  from the San Diego County area, and referred the Subject Parcel to the Miami Division Postal Inspectors.



  current residence in Palm Beach County.

                                                      19
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 22 of 31




   The parcel was addressed to 1558 NW 102 ST, Miami, FL 33147. A federal search warrant was obtained

  to open the parcel, which was found to contain approximately one half kilogram of a substance that field-

  tested positive for a substance that was consistent in appearance as being fentanyl and field-tested positive

  to be a heroin-fentanyl compound or methamphetamine.       Video surveillance footage from a post office in

  San Diego County, California, shows a person with physical characteristics         consistent with those of

  ESQUER, and wearing a hat that appears to be similar in style to the hat shown in paragraph 30 above:




  June 22. 2020 seizure of parcel containing fentanyl

          40.     On or about June 22, 2020, U.S. Postal Inspection seized a parcel in San Diego County,

  California that was addressed to "Julie M. 4320 Lilac St. Unit 5c Palm beach Gardens Florida 33410,"

  with the return address of "Brian G. 505 W. 5th Ave, Escondido CA. 92025." It was postmarked on June

  22,2020 from ZIP code 92025. Surveillance video showed a person matching the physical characteristics

  of ESQUER mailing the parcel:




                                                        20
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 23 of 31




          41.     A federal search warrant was obtained to open the parcel, which was found to contain a

  substance that was consistent in appearance and texture to be fentanyl.

  Controlled purchase from Alireza Hendijani

          42.     In May 2020, ROMAN was approached by law enforcement and has since cooperated and

  provided information to agents, including, but not limited to, the following.   ROMAN identified "Ali" as a

  co-conspirator in this drug trafficking organization, who, as explained below, has been identified as

  HENDIJANI.      Alireza HENDIJANI has a 2003 federal drug trafficking conviction for conspiracy to

  possess with intent to distribute heroin, for which he was sentenced to 188 months in the Southern District

  of Florida, in case number 02-cr-800S4.       HENDIJANI is currently on supervised release.       ROMAN

  described HENDlJANI as the person who directed ROMAN and others, including Joshua GRAUER and

  Emilio SANTIAGO (known to ROMAN as "Ralphie"),8 to retrieve mail parcels containing drugs that

  were addressed to places in South Florida.       According to ROMAN, HENDIJANI met and recruited

  ROMAN into his drug trafficking efforts while the two were on federal supervised release in the West

  Palm Beach area. HENDIJANI was responsible for relaying customer orders obtained by ROMAN, or



                                                       21
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 24 of 31




      other co-conspirators, for orders of heroin, fentanyl, or a mix of the two, to HENDIJANI's              source of

      supply. After obtaining customers, ROMAN or others would provide HENDIJANI with mailing addresses

      to where the drugs could be mailed.         These addressed were then relayed to HENDIJANI's            source of

      supply, who ROMAN said included two individuals in California, including one ROMAN called "Diego"

      (which is NAVARRO's real first name). The drugs would then be mailed, and ROMAN or others would

      retrieve the packages. After retrieving the packages, ROMAN or others would deliver drugs to customers

      and used various methods of receiving payment.             Proceeds were distributed among HENDIJANI,

      ROMAN, GRAUER, SANTIAGO, and others.                  Typically, HENDIJANI would have ROMAN record

      himself via photograph or video when he would open the packages containing drugs in order to document

  the occasion and drug amounts.          ROMAN described numerous prior mail parcels containing drugs with

  which ROMAN was involved under the direction ofHENDIJANI.

             43.      On or about June 19,2020, ROMAN and HENDIJANI met at a Dunkin' Donuts in West

  Palm Beach, Florida.        This meeting was surveilled by law enforcement and audio and video recorded.

  After being inside the store, the two sat inside ROMAN's vehicle and had a conversation during which

  HENDIJANI discussed, among other things, parcels discussed above that were seized by law enforcement

  (unbeknownst to HENDIJANI).               This conversation was recorded and live-monitored          by agents on

  surveillance.      HENDIJANI explained to ROMAN that the co-conspirators                 in California had stopped

  shipping packages for HENDIJANI              to handle because of numerous          recent packages that did not

  successfully make it through the mail system.            HENDIJANI explained to ROMAN that HENDlJANI

  would have to come up with money to make up for the lost packages in order to start working with his

  sources of supply again.

             44.     In and around       August    and September       2020,   ROMAN       at the direction    of law

  enforcement officers, engaged in multiple discussions with HENDIJANI regarding the purchase of a

  kilogram of fentanyl.       ROMAN told HENDIJANI that he knew a person who would like to purchase a


  8   The name "Ralphie" is listed as an alkla in SANTIAGO's criminal records, such as NCIC.
                                                             22
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 25 of 31




  kilogram offentanyl (in reality the buyer was law enforcement).       ROMAN and HENDIJANI agreed that

  a USPS parcel would be shipped through the mail and their conversations covered multiple other details

  including mailing, addresses, price, possible delays, and other matters.

          45.     On or about September 13, 2020, HENDlJANI contacted ROMAN to confirm a safe

  mailing address to where the package could be sent. On that date, with the consent and direction of

  agents, RONAN provided HENDIJANI the address of 1932 SW Delmonico Ave, Port St. Lucie, Florida

  34953. On or about September 17, 2020, HENDIJANI confirmed with ROMAN that the deal was in

  motion. On or about September 21, 2020, HENDIJANI sent a text message to ROMAN that contained

  the unique tracking number of the drug parcel-EJ292779523       US.

          46.     On or about September 21,2020, a Postal Inspector in California, following consultation

  with Postal Inspectors in West Palm Beach, Florida, conducted postal database checks and identified the

  parcel. The parcel was forwarded to federal law enforcement in West Palm Beach, Florida and opened

  pursuant to a federal search warrant on or about September 22, 2020. Inside the parcel, agents found

  approximately one kilogram of a compressed white substance that field-tested positive for fentanyl.

  This substance was pressed with a symbol that looks like the one used by the automobile company

  Audi.

          47.    ROMAN made further communications          with HENDIJANI regarding the receipt of the

  package. In the afternoon of September 23, 2020, while being monitored by agents, ROMAN met with

  HENDIJANI and gave HENDIJANI $42,000.00 as a partial payment for the kilogram of fentanyl.          The

  money was provided by law enforcement.       During this meeting, HENDIJANI and ROMAN agreed to

  have ROMAN deliver the remaining $7,000 owed on September 25,2020.

          48.    On or about September 25, 2020, ROMAN again met HENDIJANI and delivered the

  remaining $7,000 (also provided by law enforcement).       HENDIJANI told ROMAN that he would be

  keeping $1,000 of it, and giving the remainder to "them," which ROMAN understood to mean co-

  conspirators in California and Mexico.

                                                      23
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 26 of 31




           49.      On or about September 27, 2020, agents observed via GPS tracking on a mobile phone

   previously used by Diego NAVARRO to book air travel, that NAVARRO's               device traveled from San

  Diego, CA to Miami, FL in a manner consistent with the use of commercial air travel. The phone was

  then observed to travel along the route of 1-95 to West Palm Beach, Florida where it then moved

  throughout the town of West Palm Beach before heading south.                  The phone proceeded     to Fort

  Lauderdale airport.     Agents later observed the phone lose GPS signal and reappear in a Houston-area

  airport and then in San Diego, CA. Additionally, a flight record from American Airlines showed that

  Andrew RUELAS departed from Fort Lauderdale Airport in the afternoon of September 27, 2020 on a

  trip ultimately ending in San Diego by way of Dallas.

  Emilio SANTIAGO arrested in state court {or another package containing fentanyl

           50.      On or about September 30, 2020, USPIS Postal Inspectors identified a parcel bearing

  characteristics   common to drug parcels as having passed through the mail stream from San Diego,

  California to West Palm Beach, Florida. Federal agents established surveillance of the address at which

  the parcel was to be delivered.     Agents observed Emilio SANTIAGO drive in his Chevrolet Impala

  through the neighborhood       surrounding    this address at approximately     12:05 p.m.      SANTIAGO

  proceeded to canvass the neighborhood in a manner consistent with counter-surveillance         measures for

  approximately     one hour.   At approximately     1:35 p.m., agents observed the suspected drug parcel

  dropped off at its destination address.      At approximately   1:40 p.m., agents noted that the parcel was

  marked "delivered" in the USPS online system.

          51.       At approximately 2: 15 p.m., agents observed a gray Cadillac SUV rental drive up to the

  package's destination address and honk its hom a number of times.        Shortly thereafter, an unidentified

  female exited the destination address with a plastic bag through which agents could discern the shape of

  a box similar to the suspected drug parcel.

          52.       Agents at this time relayed their observations to local law enforcement partners who,

  with the assistance of police aviation units, located the gray Cadillac rental at the intersection        of
                                                        24
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 27 of 31




   Summit Boulevard and Georgia Avenue in West Palm Beach, Florida.                As local law enforcement

  vehicles approached, but before any emergency lights or sirens were activated, the driver of the Cadillac

  (later identified as SANTIAGO) ran a solid red light. Police aviation along with patrol units located the

  vehicle parked in the driveway of a residence, while SANTIAGO exited the car on foot. The aviation

  unit observed SANTIAGO as he approached the rear of the vehicle, opened the trunk, retrieved a bag,

  and then discarded the bag as he fled on foot. SANTIAGO was stopped and detained by patrol units

  approximately     100 yards from the vehicle.   The abandoned bag was located and found to contain the

  suspected drug parcel previously identified by USPIS postal inspectors.        A state search warrant was

  obtained for the parcel and it was found to contain approximately one kilogram of a compressed hard

  white substance stamped with a symbol that looked like the one used by the company Audi (the same as

  the symbol pressed into the kilogram offentanyl obtained for the ROMAN by HENDIJANI as discussed

  above).     SANTIAGO was arrested by state authorities and is still in state custody.

  Joshua GRAUER

            53.     Records show that HENDIJANI, SANTIAGO, and ROMAN were each placed into the

  same halfway house in West Palm Beach, Florida              following   their housing   in federal prisons.

  HENDIJANI,       SANTIAGO,      and ROMAN       arrived at the halfway     house on the following     dates,

  respectively: January 29, 2019, February 12, 2019, and February 21, 2019.           Joshua GRAUER had

  previously arrived at the same halfway house on or about September 13,2018, after being sentenced to

  144 months on March 14, 2012 on a federal conviction for conspiracy to possess with intent to

  distribute cocaine.   While at the halfway house, residents are allowed to leave the halfway house for

  several hours per day.     HENDIJANI,     SANTIAGO, ROMAN, and GRAUER were released from the

... halfway house on the following dates, respectively: April 26, 2019, May 10,2019, November 26,2019,

  and June 11,2019.

            54.    On or about May 1, 2019 law enforcement arrested a man named Timothy Maloney

  after executing a search warrant at his residence in Palm Beach County.             Inside the home, law
                                                       25
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 28 of 31




   enforcement    found, among other things: approximately         $38,076 in United States currency,     clear

   vacuum sealed bags; a firearm magazine containing .45 caliber rounds; several containers of pills;

   plastic bags, and rubber bands; one loaded Springfield Armory .45 caliber handgun; and digital scales.

   In a Ford Truck parked in the driveway of the house, law enforcement found: cocaine packaged in clear

   plastic bags; heroin in clear plastic bags hidden in the undercarriage;        one loaded RG .22 caliber

   revolver; and cocaine    inside vacuum-sealed     bags under the hood.        Deputies    also searched the

   defendant's storage unit located at a nearby Public Storage.      Inside the storage unit, law enforcement

   found, among     other things:   approximately    $136,729.00    in United   States currency;    marijuana;

   ammunition; and drug packaging materials.        Maloney pleaded guilty and was sentenced in Southern

   District of Florida on January 30, 2020 to 262 months for possession with intent to distribute one

   kilogram or more of heroin, 280 grams or more of cocaine base, and 500 grams or more of cocaine.

           55.    On or about August 7, 2019, agents met with Maloney, who said that a person known to

   him as Joshua GRAUER was his heroin source of supply during the period of February 2019 until

  Maloney's arrest in May 2019.      Maloney said he purchased heroin from GRAUER on three separate

  occasions between February and May 2019.          On the first two occasions, Maloney said he purchased

  half-kilogram quantities of heroin from GRAUER for $27,500. On the third occasion, Maloney said he

  purchased one kilogram of heroin from GRAUER for $52,000.           Maloney recalled that on one occasion

  when he purchased heroin from GRAUER, GRAUER brought the heroin to Maloney's house and the

  heroin was inside of a FedEx-type box with an Arizona shipping address. Maloney said he also noticed

  that there were several empty "kilo wrappers"        inside the box.     Additionally,    Maloney said that

  GRAUER had offered to supply Maloney with cocaine, in addition to heroin, however, Maloney said he

  already had a source of cocaine supply and that this source offered a better price than GRAUER could

  offer.   During a subsequent meeting with Maloney on January 30, 2020, agents specifically asked

  Maloney who was the source of the heroin that was seized from him, and Maloney told agents that he

  had purchased the heroin from GRAUER.

                                                      26
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 29 of 31




           56.    According to Tyler ROMAN, ROMAN met GRAUER while both he and GRAUER

   were at the half-way house in West Palm Beach following their release from prison. ROMAN said he

   was introduced to GRAUER by HENDIJANI, who was another resident at the half-way house. During

   this time, ROMAN observed GRAUER wearing a Rolex and other expensive jewelry and recalled that

   GRAUER appeared to have a lot of wealth despite just being released from prison. ROMAN said that

   HENDlJANI cautioned ROMAN about GRAUER, expressing his reluctance to work with GRAUER

   because GRAUER was flashy with his jewelry and money and therefore was attracting too much

   attention to himself and others. While at the half way house, ROMAN said he learned about the arrest

   of one of GRAUER's    biggest heroin customers, who HENDIJANI described as the "bread winner."

   ROMAN said HENDIJANI sent ROMAN a news article related to the man who was arrested. ROMAN

   said that upon receiving the article from HENDIJANI, ROMAN watched a news video regarding the

   arrest and the large amount of drugs that were seized, including heroin and cocaine. ROMAN showed

   agents the news article and video, which discussed the arrest of Timothy Maloney and the seizure of

  drugs. ROMAN said that GRAUER told him that "that was one of my people," referring to Maloney.

  ROMAN said GRAUER told him that Maloney started buying from GRAUER upon GRAUER's

  release from prison to help GRAUER get back on his feet.

          57.    ROMAN     said that following   Maloney's   arrest, HENDIJANI   needed assistance    In

  moving heroin since Maloney was no longer buying large quantities from HENDIJANI and GRAUER.

  ROMAN became more involved with coordinating          the arrival of mail parcels containing   heroin.

  ROMAN said that while working with HENDIJANI,          he learned that GRAUER was also receiving

  parcels of heroin through similar coordination with HENDIJANI.   ROMAN advised that at least one of

  the parcels intended for GRAUER was confiscated by law enforcement.     ROMAN said that GRAUER

  did not assist HENDIJANI in covering the cost of the confiscated parcel of heroin, which was owed to

  HENDIJANI's    source of supply.   According to ROMAN, HENDIJANI         was not pleased about this.

  Based on a combination of factors, HENDIJANI stopped doing business directly with GRAUER, but
                                                   27
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 30 of 31




   did use ROMAN as a middle-man          between GRAUER and HENDIIANl.                ROMAN said that upon

   receiving parcels of heroin coordinated by HENDIJANI, ROMAN would deliver some of the heroin to

   GRAUER.      ROMAN said he would charge GRAUER $1,300 per ounce of heroin, which was the same

   price that ROMAN paid per ounce. ROMAN estimated that around the end of May 2019 and the start

  of June 2019, ROMAN began receiving approximately two parcels of heroin per month. ROMAN said

  that each package contained one half kilogram or one kilogram of heroin.             ROMAN said he would

  usually deliver one quarter of the kilogram (nine ounces) of heroin at a time to GRAUER, but that once

  in a while, it would be one half of a kilogram.       ROMAN estimated that he delivered nine ounces of

  heroin from these parcels to GRAUER (at the direction of HENDIJANI)                approximately    five times.

  ROMAN said the most heroin that ROMAN ever delivered to GRAUER at one time was one kilogram.

  ROMAN said he also purchased cocaine and marijuana from GRAUER but that the main purpose of the

  relationship was so that GRAUER could purchase heroin from HENDIJANl through ROMAN.

                                                   Conclusion

          58.     Based on the foregoing, I submit that probable cause exists for the issuance of a criminal

  complaint against Alireza HENDIJANl, Diego NAVARRO,                Jose ESQUER, Tyler ROMAN, Emilio

  SANTIAGO, Joshua GRAUER, Andrew RUELAS, and Manuel TOPETE, for violation of the laws of the

  United States, that is, conspiracy to distribute controlled substances, in violation of Title 21, United States

  Code, Section 846.


  FURTIffiR YOUR AFFIANT SAYETHNAUG~q~



                                                   Special Agent
                                                   Federal Bureau ofInvestigation

  Attested to me telephonically by the applicant in accordance with the requirements of Fed. R. Crim. P.
  4.1 on the 2nd       day of February ,2021. , via FaceTime, per Fed.R.Crim.P. 4(d) and 4.1.


  WILLIAM MA TTHEWMAN
  UNITED STATES MAGISTRATE JUDGE

                                                       28
Case 9:21-cr-80026-AMC Document 3 Entered on FLSD Docket 02/02/2021 Page 31 of 31




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                    PENALTY SHEET


    Defendants:       Alireza Hendijani, Diego Navarro, Jose Esquer, Tyler Roman, Emilio Santiago,
                      Joshua Grauer, Andrew Ruelas, and Manuel Topete

    Case number:        21-8034-WM
                      ----------------------------

    Count 1:

    Conspiracy to distribute controlled           substances,     in violation     of Title 21, United States Code,
    Sections 846 and 841 (a)(l)

    Maximum Penalties:

    Pursuant to Title 21, United States Code, Section 841 (b)(1 )(A)(vi) and 841 (b)(1 )(A)(i), I namely,
    a violation involving either 400 grams or more of fentanyl or 1 kilogram or more of heroin, the
    penalties are:

    Minimum      of ten years' imprisonment
    Maximum      of life imprisonment
    Fine of up   to $10,000
    Supervised    release of at least five years and up to life




    I This penalty sheet is not intended to limit the drug quantities and types attributable to the defendants in any future
   Indictment, Information, trial, sentencing hearing, or any other phase of the case, but is merely intended to provide
   the maximum possible penalty relating to the criminal complaint.
